Nationwide Life Insurance Company ·Nationwide Variable Account – 9 Prospectus supplement dated June 24, 2011 to Prospectus dated May 1, 2011 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Effective June 24, 2011, the following underlying mutual funds will be liquidated and will be merged into the new underlying mutual funds as indicated below: Liquidated Underlying Mutual Fund Merged Underlying Mutual Fund Nationwide Variable Insurance Trust: NVIT Worldwide Leaders Fund – Class I Nationwide Variable Insurance Trust: NVIT International Equity Fund – Class I Nationwide Variable Insurance Trust: NVIT Worldwide Leaders Fund – Class VI Nationwide Variable Insurance Trust: NVIT International Equity Fund – Class VI
